                                                                                                   JS-6


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                          CASE NUMBER:
EFRAIN R. ROMERO,
                                                                          5:19-cv-00530-JFW (GJS)
                                         Plaintiff,
                             v.
                                                              ORDER DENYING REQUEST TO PROCEED
VINCENT MORENTIN, et al.,                                           WITHOUT PREPAYMENT
                                                                       OF FILING FEES
                                         Defendant(s).                AND CLOSING CASE

          On       April 11, 2019   , the Court DENIED plaintiff's request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.
          Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without
Prepayment of Filing Fees is DENIED and the case is closed.


IT IS ORDERED.


DATED:          May 21, 2019
                                                               United States District Judge




Presented by:




United SStates
         t tes Magistrate Judge
         ta               Jud




IFP-9 (04/15)           ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
